UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4341


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRON MERTELL HARRISON, a/k/a Emanuel Lamont Reeves,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Chief District Judge. (3:15-cr-00549-TLW-1)


Submitted: June 14, 2017                                          Decided: June 21, 2017


Before SHEDD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel C. Leonardi, Assistant Federal Public Defender, Columbia, South Carolina, for
Appellant. Beth Drake, United States Attorney, William K. Witherspoon, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tron Mertell Harrison pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a), (e) (2012). The district court applied a two-

level sentencing enhancement pursuant to U.S. Sentencing Guidelines Manual

§ 2K2.1(a)(2) (2015) because Harrison committed the firearm offense after sustaining

one felony conviction for a controlled substance offense and one felony conviction for

South Carolina criminal conspiracy, in violation of S.C. Code Ann. § 16-17-410 (2015). *

Harrison appeals the district court’s application of the § 2K2.1(a)(2) enhancement,

contending that criminal conspiracy does not amount to a crime of violence as defined in

the Sentencing Guidelines. We affirm.

          We review de novo a district court’s determination of questions of law. United

States v. McNeal, 818 F.3d 141, 151 (4th Cir.), cert. denied, 137 S. Ct. 164 (2016). We

*
    In its entirety, the statute reads:

          The common law crime known as “conspiracy” is defined as a combination
          between two or more persons for the purpose of accomplishing an unlawful
          object or lawful object by unlawful means.

          A person who commits the crime of conspiracy is guilty of a felony and,
          upon conviction, must be fined not more than five thousand dollars or
          imprisoned not more than five years.

          A person who is convicted of the crime of conspiracy must not be given a
          greater fine or sentence than he would receive if he carried out the unlawful
          act contemplated by the conspiracy and had been convicted of the unlawful
          act contemplated by the conspiracy or had he been convicted of the
          unlawful acts by which the conspiracy was to be carried out or effected.

S.C. Code Ann. § 16-17-410.


                                               2
have long held that when looking at a “conspiracy statute [that] does not fully define the

criminal act,” the sentencing court must “go beyond the general elements of a criminal

conspiracy statute to determine whether a violent felony was the object of the

conspiracy.” United States v. Ward, 171 F.3d 188, 192–93 (4th Cir. 1999). “When

presented with a prior conviction for conspiracy, a sentencing court can determine the

object of the conspiracy from the record of conviction, the charging document, and the

jury instructions.” Id. at 193. We reaffirmed this approach in United States v. White,

where we considered a North Carolina conspiracy common law offense that–like the

South Carolina conspiracy statute here–is general in nature and does not require an overt

act. 571 F.3d 365, 367–68 (4th Cir. 2009), abrogated on other grounds by Johnson v.

United States, 135 S. Ct. 2551 (2015). There, as in Ward, we applied the categorical

approach to the object crime because “[t]he Conspiracy Offense cannot be divorced from

its violent objective,” in that case, robbery with a dangerous weapon. Id. at 372 (citing

Ward, 171 F.3d at 193); see also United States v. Mack, 855 F.3d 581, 585 (4th Cir.

2017) (“[B]ecause the completed crime . . . is enumerated as a crime of violence . . . it

follows that, based on the Commentary, attempts and conspiracies to commit [the

completed crime] similarly qualify.”).

      In this case, Harrison’s conviction for criminal conspiracy in South Carolina

established that he conspired to commit armed robbery. It follows, then, that Harrison’s

conspiracy offense “cannot be divorced” from his object crime: armed robbery. See

White, 571 F.3d at 372. And it is undisputed that South Carolina armed robbery is a

crime of violence. Not only is “robbery” enumerated in the Guidelines as such, USSG

                                            3
§ 4B1.2 cmt. n.1 (2015), but armed robbery also falls within the force clause, as it

includes as an element the use, attempted use, or threatened use of physical force against

the person of another, see United States v. Doctor, 842 F.3d 306, 312–13 (4th Cir. 2016),

cert. denied, __ S. Ct. __, No. 16-8435, 2017 WL 1079626 (U.S. Apr. 24, 2017) (holding

that South Carolina strong arm robbery–a lesser included offense of armed robbery–falls

within force clause).    Because armed robbery is a crime of violence, Harrison’s

conspiracy to commit armed robbery similarly qualifies, and the district court did not err

when it imposed the § 2K2.1(a)(2) sentence enhancement based in part on this predicate

crime of violence.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                            4